Citation Nr: 0004697	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  98-10 342A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The appellant is the widow of the veteran.  The veteran had 
active service from June 1943 to April 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the VARO 
in Los Angeles, California, which determined that the claim 
for service connection for the cause of the veteran's death 
was denied since the evidence failed to show that there was 
any relationship between the veteran's death and his active 
service.  



FINDINGS OF FACT

1.  The veteran died in March 1998 of cardiopulmonary arrest.  
This was due to metastatic cancer from the left ear to the 
brain.  The date between onset and death was months.  Other 
significant conditions contributing to death, but not related 
to the cause were atrial fibrillation, chronic otitis 
externa, and "gastritis ulcer disease."

2.  At the time of death, service connection was in effect 
for bilateral hearing loss, rated at 20 percent disabling 
from May 1949, and left otitis media, rated as 10 percent 
disabling from June 1959.  The combined rating of 30 percent 
had been in effect since June 10, 1959.  

3.  There is no competent evidence of a nexus between the 
veteran's death and service, including his service-connected 
disabilities.



CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The surviving spouse of a veteran who dies as the result of 
injury or disease incurred in or aggravated by service will 
be entitled to compensation.  38 U.S.C.A. § 1121 (West 1991).  
Service connection will be granted for the cause of the 
veteran's death, if a service connected disability was a 
cause or a contributory cause of death.  A service-connected 
disability will be considered the principal cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death, or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(1999).  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
causally shared in producing death, but rather, it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c) (1999).  The debilitating effects of a service-
connected disability must make the veteran materially less 
capable of resisting the fatal disease, or must have had a 
material influence in accelerating death.  See Lathan v. 
Brown, 7 Vet. App. 359 (1995).

There are primary causes of death, which by their very 
nature, are so overwhelming that eventual death can be 
anticipated irrespective of any co-existing conditions.  Even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well-grounded 
claim.  That is, is the claim plausible and meritorious on 
its own or capable of substantiation?  If she has not 
submitted such a claim, the appeal must fail and the Board 
has no duty to further assist her with development of the 
claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  

Case law provides that:  Although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); incurrence or aggravation of a disease or injury 
in service (lay or medical evidence); and a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995); 
see also Epps v. Gober, 126 F.3d 1464 (1997) cert. denied 
1998 Sct. 2348 (1998). 

For service connection for the cause of death of a veteran, 
the first requirement, evidence of a current disability, will 
always have been met.  (The current disability being the 
condition that caused the veteran to die.)  However, the last 
two requirements must also be supported by the evidence of 
record.  Ruiz v. Gober, 10 Vet. App. 352, 356 (1997); 
Ramey v. Brown, 9 Vet. App. 40, 46 (1996).  

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) (1999) by (a) evidence that the 
condition was "noted" during service or during an applicable 
presumptive period; (b) evidence showing post service 
continuity of symptomatology; and (c) medical, or in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post service symptomatology.  Clyburn v. 
West, 12 Vet. App. 296 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b). 

Alternatively, service connection may be established under 
§ 3.303(b) by evidence of (i) the existence of a chronic 
disease in service or during an applicable presumption period 
and (ii) present manifestations of the same chronic disease.  
Brewer v. West, 11 Vet. App. 228, 231 (1999).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Sacks v. West 
11 Vet. App. 314, 315 (1998); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute evidence to render a 
claim well grounded under the provisions of 38 U.S.C.A. 
§ 5107(a); if no cognizable evidence is submitted to support 
a claim, the claim cannot be well grounded.  

Evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes of determining whether 
the claim is well grounded, unless the evidentiary assertion 
itself is inherently incredible or the fact asserted is 
beyond the competence of the person making the assertion.  
King v. Derwinski, 5 Vet. App. 19, 21 (1993).  



Factual Background.

The certificate of the veteran's death shows that he died at 
his home in March 1998, at the age of 72.  The immediate 
cause of death was cardiopulmonary arrest, due to metastatic 
cancer from the left ear to the brain.  Significant 
conditions contributing to death but not related to the 
immediate causes of death were atrial fibrillation, "chrome" 
otitis externa, and gastritis ulcer disease.

During the veteran's lifetime, service connection was in 
effect for the following:  Bilateral hearing loss, rated as 
20 percent disabling from May 6, 1949; and left otitis media, 
rated as 10 percent disabling from June 10, 1959.  A combined 
rating of 30 percent was in effect from June 10, 1959.  

A review of the service medical records is without reference 
to any complaints or findings indicative of metastatic 
cancer.  The service medical records show that the veteran 
reported a history of drainage from the left hear that had 
begun at the age of four or five.  It was noted that an X-ray 
examination revealed chronic "seleratic left mastcididitis."  
Various forms of treatment, including chemotherapy were 
instituted without cessation of the discharge.  In October 
1944, a radical mastoidectomy was performed.  The diagnosis 
was deafness in the left ear.  The veteran was found fit to 
continue on limited duty.

Post service medical records reflect periodic evaluations 
over the years for hearing loss and otitis media with no 
indication of cancer involvement.  

In December 1997, the veteran was transferred to the VA 
Medical Center in West Los Angeles from Santa Barbara.  It 
was reported he had a long history of bilateral mastoiditis 
and bilateral mastoidectomies on the left in 1945 and on the 
right in 1992.  He had been followed at the West Los Angeles 
VA Medical Center by the Ear, Nose and Throat Service for 
persistent mastoiditis.  This had been initially treated with 
Augmentin and Bactrim and Cipro since September 1997.  A 
culture done in September 1997 showed beta hemolytic strep 
and pseudomonas.  The veteran presented to the West Los 
Angeles Medical Center in December 1997 with increasing falls 
and confusion over the last 3 to 4 weeks.  Also, he was 
having difficulty naming objects.  He denied any seizure 
activities or facial paralysis, a loss of consciousness, or 
any paresthesias.  A CT scan showed the presence of a mass 
with extension through the auditory meatus connecting with a 
soft tissue collection.  Fine needle aspirate performed by 
the ear, nose and throat service came back positive for 
squamous cell carcinoma.  Radiation therapy was begun for 
treatment of the tumor.

In February 1998, notation was made that the squamous cell 
carcinoma of the left auditory canal had extended into the 
left middle cranial fossa.  It was indicated that since the 
veteran lived in Santa Barbara and was to be followed by a 
health maintenance organization, primary care was transferred 
to a physician with that organization.  

Of record are reports of visits with Elizabeth M. Kim, M.D., 
on two occasions in January 1998 and one occasion in February 
1998.  The reports of the visits note reference to carcinoma 
of the left ear.  

Also of record is information pertaining to radiation therapy 
that the veteran underwent beginning in January 1998.  It was 
indicated that the veteran was seen at the VA Medical Center 
in Los Angeles where a CT scan showed a mass involving the 
external meatus with extension into the temporal lobe of the 
brain.  Magnetic resonance imaging scan confirmed the locally 
advanced state of the disease.  The diagnosis given was 
locally advanced squamous cell carcinoma of the left external 
auditory canal with extension into the temporal lobe of the 
brain.

The veteran died at his residence on March 4, 1998.

Received in August 1999 were reports of a December 1997 visit 
and February 1998 visit to Philip A. Scheinberg, M.D.  The 
reports show an impression of squamous cell carcinoma.


Analysis.

The gist of the appellant's argument is that the surgery and 
chemotherapy performed on the veteran's left ear during 
service are related to the fatal tumor discovered in December 
1997.  However, the United States Court of Appeals for 
Veterans Claims (Court) has held that while lay persons, such 
as the appellant, are competent to provide an account of 
symptoms, they are not qualified to offer evidence which 
requires medical knowledge, such as a diagnosis or opinion as 
to causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

In the instant case, there is no competent medical opinion 
linking the veteran's death to his service-connected hearing 
loss or otitis media.  There are medical records from various 
physicians, but none of the medical evidence links the 
veteran's death to his active service.  The appellant refers 
to the May 1998 communication from Dr. Kim as supporting her 
assertion that there was a causal connection between the 
veteran's service-connected hearing loss and otitis media on 
the one hand and his death from cancer involving the left ear 
extending to the brain on the other.  However, the statement 
from the physician merely indicates that the veteran died 
from cancer involving the left ear which extended to the 
brain.  The physician makes no comment whatsoever regarding 
any connection between the service-connected disabilities 
involving the left ear and the development of cancer 
involving the ear.  As the appellant has not presented 
medical or competent evidence which would justify a belief by 
a fair and impartial individual that it is possible the 
veteran's death was related to service, her claim is not well 
grounded and must be denied. 


ORDER

Service connection for the cause of the veteran's death is 
denied.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

